NOT RECOMMENDED FOR PUBLICATION
                               File Name: 05a0195n.06
                                Filed: March 17, 2005

                                           No. 03-6572


                          UNITED STATES COURT OF APPEALS
                               FOR THE SIXTH CIRCUIT

UNITED STATES OF AMERICA,

       Plaintiff-Appellee,

v.                                                   ON APPEAL FROM THE UNITED
                                                     STATES DISTRICT COURT FOR THE
DARRYL SCOTT SUSEWITT,                               WESTERN DISTRICT OF TENNESSEE

       Defendant-Appellant.

                                               /




BEFORE:        SILER, COLE, and CLAY, Circuit Judges.

       CLAY, Circuit Judge. Defendant, Darryl Scott Susewitt (“Susewitt”), appeals from his

sentence of seventy-seven months, imposed following his conviction by guilty plea to the charge

of possession of a firearm altered to have a barrel of less than eighteen inches, in violation of 26

U.S.C. §§ 5822, 5861(c), and 5871. Susewitt contends that the district court incorrectly applied the

United States Sentencing Guidelines (“Guidelines”) in determining the date of the commencement

of the offense, and therefore counted prior convictions towards Susewitt’s criminal history score

under the Guidelines that otherwise would have been too old to be counted. Susewitt also argues

that because of judicial fact-finding with respect to the determination of the date of the

commencement of the offense and the application of two sentencing enhancements, his sentence
                                           No. 03-6572

must be vacated and remanded under United States v. Booker, 543 U.S. —,125 S.Ct. 738 (2005).

Although we reject Susewitt’s argument regarding the determination of the date of the

commencement of the offense, we agree that, given the two sentencing enhancements in this case,

Booker requires that we VACATE Susewitt’s sentence and REMAND the case to the district court

for re-sentencing.

                                        BACKGROUND

       Susewitt was indicted in the United States District Court for the Western District of

Tennessee on April 21, 2003. Susewitt was charged with the following offenses: being a felon in

possession of a firearm in violation of 18 U.S.C. § 922(g); possession of a firearm altered to have

a barrel of less than eighteen inches (i.e., possession of a short-barreled or sawed-off shotgun), in

violation of 26 U.S.C. §§ 5822, 5861(c), and 5871; possession of a firearm not registered to him in

the National Firearms Registration, in violation of 26 U.S.C. §§ 5841, 5861(d), and 5871; and

possession of a firearm with an obliterated, removed, changed, and altered serial number, in

violation of 26 U.S.C. §§ 5822 and 5861(h). On August 8, 2003, Susewitt pleaded guilty to

possession of a short-barreled shotgun. All of the remaining charges were dismissed.

       Susewitt admitted during a November 13, 2002 interview with an agent of the Bureau of

Alcohol, Tobacco, and Firearms that, approximately nine or ten years earlier, he and a friend used

Susewitt's saw to cut the barrel of the shotgun involved in this case to an illegal length. Based on

this admission, the probation officer responsible for preparing Susewitt's Pre-sentence Report

("PSR") determined that for purposes of determining Susewitt's total criminal history score, the




                                                 2
                                           No. 03-6572

offense to which he pleaded guilty commenced no later than nine years prior to November 13, 2002,

or on November 14, 1993.

       Consequently, the PSR's tally of Susewitt's criminal history score included eight points for

six convictions which took place between January 1988 and January 1992 and which could not have

been counted had the probation officer determined instead that the offense commenced on

November 3, 2002, when the sawed-off shotgun was found in Susewitt's residence. Susewitt's

criminal history score was calculated in the PSR at fourteen, with a resultant criminal history

category of VI. The probation officer further determined that Susewitt’s offense level under the

Guidelines was twenty-one. This determination, which was not disputed by Susewitt at the time of

sentencing, was based in part on the application of a two-level enhancement for possession of three

to seven firearms, under § 2K2.1(b)(1)(A) of the Guidelines, and a two-level enhancement for

possession of a firearm with an obliterated serial number, under § 2K2.1(b)(4) of the Guidelines.

U.S. SENTENCING GUIDELINES MANUAL §§ 2K2.1(b)(1)(A), 2K2.1(b)(4) (2002).

       Susewitt filed a document titled "Defendant's Position Regarding Sentencing Factors" on

October 23, 2003, objecting to the PSR's determination of the date of the commencement of the

offense as November 14, 1993, and arguing that it should instead be set at a date of on or about

November 2, 2002. During his sentencing hearing on November 18, 2003, Susewitt's counsel again

objected to the date of offense commencement in the PSR. In both instances, Susewitt did not deny

sawing off the shotgun in 1992 or 1993, but instead contested the use of that event to determine the

date of offense commencement.




                                                 3
                                           No. 03-6572

       Susewitt conceded that if the offense was determined to have commenced in November

2002, thus excluding his pre-November 1992 convictions, two 2002 convictions not assigned

criminal history points due to a four-point maximum under § 4A1.1(c) of the Guidelines would

become “countable” pursuant to that section. U.S.S.G. § 4A1.1(c). Thus, according to Susewitt,

his correct criminal history score was eight, placing him in category IV and resulting in a Guideline

Range of fifty-seven to seventy-one months.

       The district court rejected Susewitt's argument, and sentenced Susewitt to seventy-seven

months imprisonment. Susewitt filed a notice of appeal to this Court on November 19, 2003.

Following the Supreme Court’s decision in Booker, Susewitt and the government submitted

supplemental letter briefs.

                                          DISCUSSION

I.     Application of Booker

       The district court enhanced Susewitt’s sentence based on two factual findings that were not

admitted by Susewitt nor proven to a jury beyond a reasonable doubt: possession of three to seven

firearms, and possession of a firearm with an obliterated serial number. At oral argument, the

government conceded that those findings constituted error under Booker requiring that Susewitt’s

sentence be vacated and remanded. We agree that Susewitt’s Sixth Amendment rights were

violated by the application of the sentencing enhancements, and therefore we will vacate his

sentence and remand this case for resentencing. See United States v. Oliver, 397 F.3d 369, 377-82

(6th Cir. 2005).




                                                 4
                                           No. 03-6572

       Susewitt also argues that the district court’s determination of the date of offense

commencement was a factual finding requiring reversal under Booker. The government contested

this point at oral argument, arguing that Susewitt had conceded sawing off the shotgun in 1992 or

1993, and that the district court’s use of that event to calculate the date of offense commencement

was therefore simply a legal determination, and involved no factual finding. Because we are

vacating Susewitt’s sentence on the basis of the two enhancements, we need not determine whether

the district court made a factual finding that Susewitt sawed off the shotgun, or whether Susewitt

sufficiently admitted to doing so such that no factual finding was necessary.

II.    Guidelines interpretation

       Although Booker excised that part of the Guidelines which made them mandatory,

sentencing courts must continue to take into consideration the recommended Guidelines sentence.

Booker, 125 S. Ct. at 764. Consequently, this Court will continue to provide guidance as to the

proper interpretation of any Guidelines provision whose application is challenged on appeal. See

United States v. McDaniel, 398 F.3d 540, 551 (6th Cir. 2005). We therefore turn to Susewitt’s

claim, separate and apart from his Booker argument, that the district court erred in determining the

date of offense commencement for purposes of calculating Susewitt’s criminal history score under

§ 4A1.2(e)(2) of the Guidelines.

       Section 4A1.2(e)(2) of the Guidelines, which was cited by the district court at Susewitt’s

sentencing hearing, instructs that in calculating a defendant’s criminal history score, “any other1


       1
         The preceding sub-section, § 4A1.2(e)(1), which is not relevant here, provides for the
counting of any prior sentence of imprisonment exceeding one year and one month that was imposed
within fifteen years of the commencement of the instant offense.

                                                 5
                                           No. 03-6572

prior sentence that was imposed within ten years of the defendant’s commencement of the instant

offense is counted.” U.S. S.G. § 4A1.2(e)(2). Application Note Eight to this section then explains

that “[a]s used in § 4A1.2(d)(2) and (e), the term ‘commencement of the instant offense’ includes

any relevant conduct. See § 1B1.3 (Relevant Conduct).” U.S. S.G. § 4A1.2, cmt. n. 8.

       Ignoring § 1B1.3 and its definition of relevant conduct, Susewitt argues that in order to show

that the offense commenced when Susewitt sawed off the weapon in 1993, the government was

required to establish that Susewitt continuously possessed the weapon from that time until the

weapon was found in his residence in November 2002. Susewitt contends that this is so because

“the offense of felon in possession of a firearm is a continuing offense.”2 (Def. Brief at 15). In

support of this assertion, Susewitt cites only one case, United States v. Barnes, 910 F.2d 1342, 1344

(6th Cir. 1990), in which this Court considered whether police had reasonable suspicion to stop the

defendant, who was suspected of being a felon in possession of a firearm. After discussing cases

authorizing stops where the police had reasonable suspicion that a suspect was about to commit a

crime or had been involved in a completed crime, this Court explained “[i]n our case, we have both

a completed and an ongoing crime involved, since the offense of felon in possession is complete

once the felon actually obtains possession of a firearm, but continues as long as it remains in his

possession.” Id.

       Susewitt fails to offer any reasoning to connect those principles, articulated in an entirely

different context from the circumstances of this case, to his contention that the government was



       2
       Of course, Susewitt was not convicted of being a felon in possession, but of possession of
a sawed-off shotgun.

                                                 6
                                            No. 03-6572

required to prove continuous possession of the weapon. That failure is inevitable, as there is simply

nothing in the Guidelines or in the case law that imposes such a requirement. Indeed, such a

requirement would render wholly ineffective Application Note Eight to § 4A1.2(e), which, as

explained above, instructs the sentencing judge to determine the date of commencement of the

instant offense by reference to any “relevant conduct,” as defined in § 1B1.3. U.S. S.G. § 4A1.2,

cmt. n. 8. The Fourth Circuit has explained that Application Note Eight “reflects the fundamental

principle of the Sentencing Guidelines that relevant conduct should be treated as an integral part of

the offense of conviction.” United States v. Dixon, 318 F.3d 585, 590 (4th Cir. 2003). Susewitt’s

argument would have us ignore the Guidelines’ instruction to refer to relevant conduct in

determining the date of the commencement of the offense, and is therefore untenable.

        We turn, then, to what the Guidelines actually say about relevant conduct. Section

1B1.3(a)(1), in relevant part, defines “relevant conduct” as “all acts and omissions committed . . .

by defendant . . . that occurred during the commission of the offense of conviction, in preparation

for that offense, or in the course of attempting to avoid detection or responsibility for that offense.”

U.S.S.G. §1B1.3(a)(1). The district court’s determination that sawing off the shotgun was relevant

conduct to the offense of possession of a sawed off shotgun is thus supported not only by common

sense but also by the language of § 1B1.3 that relevant conduct includes acts committed by the

defendant “in preparation for” the offense of conviction.

                                          CONCLUSION

        For the reasons set forth above, we VACATE Susewitt’s sentence and REMAND this case

to the district court for resentencing.



                                                   7
No. 03-6572




    8